Opinion filed May 23, 2013




                                       In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-13-00135-CR
                                    __________

                        ERNEST ROCHA, Appellant

                                         V.

                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 104th District Court
                                Taylor County, Texas
                             Trial Court Cause No. 17889B


                     MEMORANDUM OPINION
      The jury convicted Appellant, Ernest Rocha, of the offense of indecency
with a child, found the enhancement allegation to be true, and assessed punishment
at confinement for fifteen years. We dismiss the appeal.
      Appellant’s sentence was imposed on June 21, 2012. No motion for new
trial was filed. Appellant’s pro se notice of appeal was filed on April 18, 2013,
301 days after the date sentence was imposed. This court notified Appellant by
letter dated April 25, 2013, that the notice of appeal appeared to be untimely. We
requested that Appellant respond and show grounds for continuing this appeal. We
also informed Appellant that the appeal may be dismissed for want of jurisdiction.
      In response to our letter, Appellant filed a motion in this court requesting an
extension of time to file an out-of-time appeal. Pursuant to TEX. R.
APP. P. 26.2(a)(1), the notice of appeal must be filed within thirty days after the
day sentence is imposed. In this case, the due date was July 23, 2012. For an
extension, TEX. R. APP. P. 26.3 mandates that the notice of appeal and the motion
for extension must be filed within fifteen days after the deadline for filing the
notice of appeal. Neither the notice of appeal nor the motion for extension was
timely filed. Absent a timely filed notice of appeal or the granting of a timely
motion for extension of time, we do not have jurisdiction to entertain the appeal.
Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim.
App. 1993). We have no jurisdiction to grant Appellant’s motion for extension.
See Olivo, 918 S.W.2d 519.
      Accordingly, Appellant’s motion for extension of time to file his notice of
appeal is overruled, and the appeal is dismissed for want of jurisdiction.


                                                    PER CURIAM


May 23, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.



                                          2